 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDDick Bullis,Inc. d/b/a Dick Bullis ChevroletandInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,Local Lodge No.1414,PetitionerDickBullis,Inc.d/b/aDickBullisChevrolet,PetitionerandInternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO,Local Lodge No. 1414 and Garage and ServiceStation Employees Union Local 655, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Party toContract.Cases 20-RC-8509 and 20-UC-21May 23, 1969DECISION, ORDER GRANTINGPETITION TO CLARIFY BARGAININGUNIT, AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearingwas held before FrancisW.Hoeber,HearingOfficer.Thereafter, pursuant to Section102.67 of the National Labor RelationsBoard RulesandRegulationsandStatements of Procedure,Series 8,asamended,and by direction of theRegionalDirector forRegion 20, this case wastransferred to the National Labor Relations Boardfor decision.A brief has been timely filed by theEmployer.'Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employerisengagedin commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collectivebargainingwithin themeaning of Section 0(b) ofthe Act:'Garage and Service Station Employees Union,Local 665,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica,was permitted to intervene on the basis of its contractual interest.All service writers, service advisors, road testersand towermen employed by the Employer at itsBurlingame, California location, excluding all otheremployeescoveredbycollective-bargainingagreements, guards, and supervisors as defined inthe Act.The Teamsters does not seek to participate in theelection sought by the Machinists by the petitionfiled in Case 20-RC-8509, but both the Teamstersand the Employer do contend that an employeeknown as the "get ready man," who inspects newcars arrivingat the Employer's establishment forany damage received in transit and for completenessofequipment,andwho otherwiseassistsinpreparing the new cars for delivery, should berepresented by it, by virtue of a collective-bargainingagreementwhich it currently has with the Employer.Thatcontractcoversclassificationssuchaslubricators, car washers, tire service and utility men.The latter term designates "employees engaged inunskilled labor in service departments of garagesand shops." The Machinists, on the other hand,argues that the "get ready man" should properly beincluded in the unit of service writers and otherswhich, by its petition, it seeks to represent.We findmerit in the contention of the Employer and theTeamsters and shall grant the Employer's petition toclarify the Teamsters' collective-bargaining unit byincluding therein the "get ready man" classification.Russell,the only individual currently employed inthis capacity, principally performs functions, set outabove, which are routine in character and require noexerciseof independent judgment or skill. Inaddition, in his spare time, Russell performs theduties of a "car jockey," a job stipulated by theparties to be within the Teamsters' unit, and, aswell,changes tires and batteries and performserrands for the service department.He has nocontact with customers and performs none of theduties and exercises none of the skills of servicewriters,who accept cars from customers for repair,diagnose the mechanical and body problems, andcause the necessary repairs to be made. Inaccordance with the conclusion that Russell properlybelongs in the Teamsters' unit, he is ineligible tovote in the election directed below.ORDERIt is hereby ordered that the existing contractualcollective-bargaining unit represented by Garage andServiceStation - EmployeesUnion,Local665,affiliatedwith theInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen & HelpersofAmerica, be, and it hereby is, clarified byspecifically including therein employees performingthe duties of "get ready man" at the Employer'sBurlingame, California, location.176 NLRB No. 21 DICK BULLIS CHEVROLET159[Direction of Election2omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156NLRB 1236;N.L.R.B. v.Wyman-GordonCompany.394 U.S. 759,decided April 23, 1969.Accordingly,it is herebydirected that an election eligibility list,containing the names and addressesof all the eligible voters,must be filed by the Employer with the RegionalDirector for Region 20 within 7 days of the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.